DETAILED ACTION
Claims 1-14 are pending as amended on 07/19/22,
claims 1-4, 9 & 12-13 being withdrawn.

Election/Restrictions
Applicant's election with traverse of Group II, Species A in the reply filed on July 19, 2022 is acknowledged.  The traversal is on the ground(s) that searching distinct, mutually exclusive species does not constitute undue burden.  This is not found persuasive, because each distinct species has acquired a separate status in the art in view of their differing limitations and each would require a unique search strategy (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and prior art applicable to one invention may not be applicable to another.  The requirement is still deemed proper and is therefore made FINAL.  Thus, claim 9 (Species B) and claims 12-13 (Species D) are also withdrawn.  

Information Disclosure Statement
The information disclosure statement filed June 30, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 & 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 appears to be a translation from a foreign language with some grammatical inconsistencies.  The claim recites that the composites are heated “below the melting point…to begin to melt” them, which appears to be contradictory.  The claimed invention is interpreted as describing conventional heating to a softening point, which softens a matrix material for working without causing it to deform undesirably.  The claim also recites the phrase “a stitch formed of backstitch produced using a filament of fiber coated with aramid resin” which also appears to render the scope of the claim ambiguous – “backstitch” is conventionally understood as a type of stitching pattern, rather than a material, and aramids are understood as typically describing very high melting point fibers, not the encapsulating thermoplastic resin material the fibers may be embedded in.  The claimed invention is interpreted as describing a conventional tie comprising a plurality of aramid fibers encapsulated in a corresponding resin.  The quotes/parentheticals (“forward”/”in reverse”) should also be removed as such notation leaves it ambiguous as to whether these portions are further limiting to the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor, EP 0 392 568 in view of Johnson et al., US 2005/0006023 and further in view of Hufenbach, DE 10 2004 038084 (machine translation attached).
With regard to claims 5-6, O’Connor teaches a conventional method for joining thermoplastic composite layers using composite fasteners, wherein two composite layers (10/12) are overlapped, the joining region may be preheated (24) to a softening point, a holing spike (32) is driven through this joining region and withdrawn on the other side, a complimentary-shaped thermoplastic fiber composite assembly tie (34/36) is inserted into this hole, and consolidation tooling (50) hot-presses the tie to shape & fuse it to the composite as it is allowed to cool (throughout, e.g. abstract, [FIGS. 1-11]).
While this reference does not expressly disclose that the reinforcing fastener comprises aramid composite, this was also well-known in this art, as shown for example by Johnson, which teaches another known process for inserting such “Z-pins” into a composite assembly (useful for the common purpose of either of reinforcing layers of a composite assembly or joining two composite assemblies [0006]), wherein a hole is bored by a holing spike, a complimentary-shaped aramid composite fiber bundle is placed therein, a protruding portion is cut to length, and then heated forming dies consolidate these composite materials together (throughout, e.g. abstract, [0004, 0042, FIGS. 1-8, claim 15]).  It would have been obvious for one of ordinary skill in this art to combine the teachings of Johnson with those of O’Connor, in order to yield an alternately bored, inserted, cut, and heat-set fastener between overlapped layers using any known composite aramid materials & assembly methods with predictable success.
While O’Connor & Johnson do not expressly disclose that the joining region is preheated via holed heating panels, this was also a conventional alternative design for preparing a piercing/joining region, as shown for example by Hufenbach, which teaches covering a composite joint with holed heating panels (4a/b) to preheat a joining region before passing a holing spike (2) through these heating panels, through one side of the composite assembly and out the other, and filling the hole with a composite assembly tie in the usual fashion (throughout, e.g. abstract, [FIGS. 1-4]).  It would have been obvious for one of ordinary skill in this art to combine the teachings of Hufenbach with those of O’Connor & Johnson, in order to yield an alternately preheated, bored, inserted, cut, and heat-set fastener between overlapped layers using known methods with predictable success.
With regard to claim 7, again, cutting a protruding assembly tie was known, as taught for example by Johnson [0042].
With regard to claim 8, again, inserting an assembly tie after passing a holing spike through the joint in a continuous direction (forward or backward being the only two possibilities) was known, as taught for example by Hufenbach [FIGS. 1-4].
With regard to claim 10, O‘Connor, [Col. 5, 56-58], Johnson [0014] & Hufenbach [0017] all teach conventional automation of assembling multiple plies/ties (broadly automating is also generally considered obvious; see MPEP 2144.04(III)).
With regard to claim 11, broadly duplicating the same known process along a ‘grid’ (e.g. along the seam of overlapped layers) is also generally considered obvious unless a new & unexpected result is produced; see MPEP 2144.04(VI)B).


US 8,893,367, US 2018/0141287, US 6,106,646 & US 3,122,465
are cited as also being relevant to the pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745